           Case 1:20-cr-00135-JMF Document 94 Filed 04/17/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                               :
 UNITED STATES OF AMERICA,                     :       S2 20-CR-00135 (JMF)
                                               :
                                               :       ORDER APPOINTING
        v.                                     :       EMMA M. GREENWOOD AS
                                               :       COORDINATING DISCOVERY
 ALEXANDER ARGUEDAS, et al.,                   :       ATTORNEY
                                               :
                                 Defendants.   :
                                               :

       It is hereby ORDERED that Emma M. Greenwood is appointed as Coordinating

Discovery Attorney for court-appointed defense counsel.

       The Coordinating Discovery Attorney shall oversee any discovery issues that are

common to all of the defendants. Her responsibilities will include:

       •     Managing and, unless otherwise agreed upon with the Government, distributing
             global discovery produced by the Government and relevant third party
             information common to all defendants;

       •     Assessing the amount and type of case data to determine what types of
             technology should be evaluated and used so that duplicative costs are avoided
             and the most efficient and cost-effective methods are identified;

       •     Acting as a liaison with federal prosecutors to ensure the timely and effective
             exchange of global discovery;

       •     Identifying, evaluating, and engaging third-party vendors and other litigation
             support services;

       •     Assessing and further identifying any additional vendor support that may be
             required—including copying, scanning, forensic imaging, data processing, data
             hosting, trial presentation, and other technology depending on the nature of the
             case;

       •     Identifying any additional human resources that may be needed by the
             individual parties for the organization and substantive review of information;



                                                   1
           Case 1:20-cr-00135-JMF Document 94 Filed 04/17/20 Page 2 of 3



           and

       •   Providing technological training and support services to the defense teams as a
           group and individually.


       Therefore, the Coordinating Discovery Attorney shall assess the most effective and

cost-efficient manner to organize the global discovery with input from defense counsel.

       Discovery issues specific to any particular defendant shall be addressed by defense

counsel directly with the Government and not through the Coordinating Discovery

Attorney. The Coordinating Discovery Attorney’s duties do not include providing

additional representation services and therefore will not be establishing an attorney-client

relationship with any of the defendants.

       The Government shall provide global discovery to the Coordinating Discovery

Attorney unless otherwise agreed. To avoid delay in providing global discovery to defense

counsel, any additional global discovery not already produced shall be provided directly to

the Coordinating Discovery Attorney, who shall duplicate and distribute the global

discovery to all defense counsel. The Government shall work with the Coordinating

Discovery Attorney to provide global discovery in a timely manner.

       The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds for

outside services and shall monitor all vendor invoices for these services including

confirming the work was previously agreed to be performed. However, her time and the

time spent by her staff will be paid by the Administrative Office of the U.S. Courts, Defender

Services Office. All petitions for outside services shall include a basis for the requested

funds and a determination that the costs of the services are reasonable.




                                               2
  Case 1:20-cr-00135-JMF Document 94 Filed 04/17/20 Page 3 of 3



             17th day of April, 2020.
DATED this ________



                                  Hon. Jesse M. Furman
                                  U.S. District Judge




                                        3
